 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

  4¾% SECURED CONVERTIBLE DEBENTURE     Company: World Surveillance Group Inc.,
a Delaware corporation Company Address: State Road 405, Building M6-306A, Room
1400, Kennedy Space Center, FL 32815 Closing Date: January 25, 2012 Maturity
Date: January 25, 2015 Principal Amount: $500,000

 

This 4¾% CONVERTIBLE DEBENTURE is duly authorized and validly issued by World
Surveillance Group Inc., a Delaware corporation, (the “Company”) to La Jolla
Cove Investors, Inc. or its registered assigns (the “Holder”), pursuant to the
terms of a Securities Purchase Agreement dated January 25, 2012 between the
Company and the Holder (the “Securities Purchase Agreement”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement.

 

FOR VALUE RECEIVED, the Company promises to the Holder the principal sum of
$500,000, subject to adjustment as provided herein (the “Principal Amount”) on
January 25, 2015 (the “Maturity Date”) or such earlier date as this Debenture is
required or permitted to be repaid as provided hereunder, and to pay interest to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of four and three quarters percent (4¾%) per annum
(the “Interest Rate”), all in accordance with the terms and conditions contained
in this Debenture. Interest shall accrue from the date hereof and be payable on
a monthly basis, commencing on the 15th day of each month following the month of
issuance of this Debenture, with the final payment to be made on the Maturity
Date (each, an “Interest Payment Due Date”). Interest shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable. Payment of interest on this Debenture
shall be in cash or, at the option of the Holder, in shares of Common Stock of
the Company valued at the then applicable Conversion Price (as defined below).
At the Maturity Date, the Company shall pay in cash the full outstanding
Principal Amount of this Debenture, together with all accrued and unpaid
interest. Subject to the Section 2.5 of the Securities Purchase Agreement, this
Debenture may not be prepaid without the written consent of the Holder. This
Debenture is subject to the following additional provisions:

 

GDE

Initials

-1-

TWH

Initials

 



 

 



  

ARTICLE 1

DEFINITIONS

 

1.1        Definitions. Capitalized terms used but not defined in this Debenture
shall have the meaning ascribed in the Securities Purchase Agreement. The terms
defined in this Article whenever used in this Debenture have the following
meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 3.1.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1986, as amended
(11 U.S.C. §§ 101 et. seq.).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 calendar days after commencement; (c) the
Company or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment; (e) the Company or any Significant Subsidiary thereof
makes a general assignment for the benefit of creditors; (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Capital Shares” means the Common Stock and any other shares of any other class
or series of capital stock, whether now or hereafter authorized and however
designated, which have the right to participate in the distribution of earnings
and assets (upon dissolution, liquidation or winding-up) of the Company.

 

“Closing Date” means the closing date set forth at the beginning of this
Debenture.

 

“Common Stock Issued at Conversion”, when used with reference to the securities
deliverable upon conversion of this Debenture pursuant to Section 2.1 hereof,
means all Common Stock or securities of any other class or series into which
this Debenture hereafter shall have been changed or substituted, whether now or
hereafter created and however designated.

 

“Conversion Date” means the date specified in accordance with the provisions of
Section 2.2.

 

“Conversion Notice” means a written notice of conversion substantially in the
form annexed hereto as Exhibit A.

 

GDE

Initials

-2-

TWH

Initials

 



 

 



 

“Conversion Price” means the applicable price for the conversion of this
Debenture as set forth in 2.1.

 

“Current Market Price” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a national securities exchange, the VWAP of the Common Stock for such
date (or the nearest preceding date) on the principal exchange on which the
Common Stock is then listed or quoted for trading as reported as reported by
Bloomberg L.P. at 4:15 p.m. (New York City time); (b) if the Common Stock is
traded on the OTC Bulletin Board, the VWAP of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board as reported by Bloomberg
L.P. at 4:15 p.m. (New York City time); (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the last reported VWAP of the Common Stock so reported; or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

 

“Debenture” means this 4¾% Convertible Debenture issued by the Company or
debenture issue in exchange or replacement.

 

“Discount Multiplier” has the meaning set forth in Section 2.1(a).

 

“Event of Default” has the meaning set forth in Section 5.1.

 

“Excluded Securities” means (a) securities issued by the Company pursuant to a
stock option or equity incentive plan or pursuant to an agreement or arrangement
that has been approved by the Company’s Board of Directors or its Compensation
Committee and provides for the grant of the Company’s securities solely to any
employee, officer, director, consultant or adviser in exchange for services
provided to the Company, (b) shares of Common Stock issued by the Company upon
the conversion, exchange or exercise of any right, option, obligation or
security outstanding on the date prior to the Closing Date, provided that the
terms of such right, option, obligation or security are not amended or otherwise
modified on or after the Closing Date, and provided that the conversion price,
exchange price, exercise price or other purchase price is not reduced, adjusted
or otherwise modified and the number of shares of Common Stock issued or
issuable is not increased (whether by operation of, or in accordance with, the
relevant governing documents or otherwise) on or after the Closing Date, (c)
securities issued in connection with any acquisition, whether through an
acquisition of stock, assets or technologies, leasing arrangement or in any
other transaction the primary purpose of which is not to raise equity capital,
and (d) the shares of Common Stock issued upon conversion of this Debenture.

 

“Floor Price” has the meaning set forth in Section 2.1(c).

 

“Holder” has the meaning set forth in the first paragraph of this Debenture.

 

“Interest Payment Due Date” has the meaning set forth in the second paragraph of
this Debenture.

 

GDE

Initials

-3-

TWH

Initials



 



 

 



 

“Interest Rate” means the interest rate as defined in the second paragraph of
this Debenture.

 

“Maturity Date” means the maturity date set forth in the second paragraph of
this Debenture.

 

“Outstanding” when used with reference to Common Stock or Capital Shares means,
on any date of determination, all issued and outstanding Common Stock or Capital
Shares, and includes all such Common Stock or Capital Shares issuable in respect
of outstanding scrip or any certificates representing fractional interests in
such Common Stock or Capital Shares; provided, however, that any such Common
Stock or Capital Shares directly or indirectly owned or held by or for the
account of the Company or any Subsidiary of the Company shall not be deemed
“Outstanding” for purposes hereof.

 

“Principal Amount” has the meaning set forth in the second paragraph of this
Debenture.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
national securities exchange, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the principal
exchange on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time); (b) if the Common Stock is traded on
the OTC Bulletin Board, the volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the OTC Bulletin Board; (c) if
the Common Stock is not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company.

 

All references to “cash” or “$” herein means the currency of the United States
of America.

 

GDE

Initials

-4-

TWH

Initials



 



 

 



 

ARTICLE 2

CONVERSION OF DEBENTURE

 

2.1        Conversion; Conversion Price.

 

(a)        Beginning on the earlier to occur of (i) the effectiveness of a
registration statement with the SEC covering the resale of the shares of Common
Stock to which Holder shall be entitled to under this Agreement (the "S-1"), but
in no event prior to ninety-one (91) days following the Closing Date, or (ii)
one hundred eighty-one (181) days following the Closing Date, the Holder shall
have the right to convert a portion of the Principal Amount and any accrued
interest outstanding under this Debenture from time to time during each thirty
(30) day period from the Closing up to five percent (5%) of the face amount of
this Debenture, or $25,000, if the VWAP is at or below $0.09 for the period of
ten (10) consecutive days prior to the conversion date, and up to ten percent
(10%), or $50,000, if the VWAP is above $0.09 for the period of ten (10)
consecutive days prior to the conversion date, and for every $0.02 increase in
the VWAP above $0.09 for the period of ten (10) consecutive days prior to the
conversion date, Holder shall have the right to convert up to an additional ten
percent (10%), or an additional $50,000, into shares of Common Stock (calculated
as to each such conversion to the nearest 1/100th of a share), on any Business
Day. Such percentage limitation above shall be accumulated so that in the event
that Holder has not converted up to the maximum allowed, any such excess shall
be added to the next 30 day period's percentage allowance. For example, if in
the first thirty (30) day period the Holder has converted 3%, then during the
subsequent thirty (30) day period, Holder shall be allowed to convert up to 7%.

 

(b)        Subject to Section 2.1(c) below, the number of shares into which this
Debenture can be converted is equal to the dollar amount of this Debenture being
converted, as reflected in the applicable Conversion Notice, divided by the
quotient of the Conversion Price divided by 10, plus the Debenture amount being
converted divided by the Conversion Price. The “Conversion Price” shall be equal
to the lesser of (i) $0.35, or (ii) 75% of the average of the VWAPs during the
thirty (30) Trading Days prior to the date of the Conversion Notice (such
percentage amount being the “Discount Multiplier”); provided, however, that if
the Company’s election in Section 2.1(c)(ii) below is exercised, the “Conversion
Price” shall be equal to the Floor Price.

 

(c)        If, on the date the Holder delivers a Conversion Notice, the
applicable Conversion Price is below $0.075 (the “Floor Price”), the Company
shall have the right in its sole discretion, exercisable within two (2) Business
Days after the Company’s receipt of such Conversion Notice, in lieu of issuing
the shares of Common Stock as set forth in the Conversion Notice to either (i)
convert the portion of the Debenture that Holder elected to convert using the
Floor Price as the Conversion Price and paying to the Holder in cash an amount
equal to the difference in the value of the actual Common Stock Issued at
Conversion to Holder hereunder using the Floor Price as a Conversion Price and
the value of the Common Stock that would have been delivered to Holder had the
conversion been done without regard to the Floor Price (the “Cash True-Up
Payment”) – SEE EXAMPLE EXH. A. In the event that the Company fails to make the
Cash True-Up Payment within two (2) Business Days after the Company’s receipt of
such Conversion Notice, the Company shall no longer have the right to do the
partial conversion and Cash True-Up Payment and shall issue to Holder the
applicable Common Stock Issued at Conversion set forth in the Conversion Notice
under the terms of this Debenture. In the event that the Company elects to do
the partial conversion and Cash True-Up Payment, Holder shall have the right to
withdraw its Conversion Notice.

 

2.2        Exercise of Conversion Privilege. Holder shall exercise its
conversion rights any Business Day by emailing or telecopying an executed and
completed Conversion Notice to the Company. The Conversion Notice shall specify
the date on which such conversion shall be effected (such date, the “Conversion
Date”) and the amount that is to be converted, subject to the limitations set
forth in Section 2.1(a) hereof. If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is deemed delivered hereunder. Each date on which a Conversion Notice
is emailed or telecopied to the Company shall constitute a Conversion Date. The
Conversion Notice also shall state the name or names (with addresses) of the
persons who are to become the holders of the Common Stock Issued at Conversion
in connection with such conversion. To effect conversions hereunder, the Holder
shall not be required to physically surrender this Debenture to the Company
unless the entire Principal Amount of this Debenture, plus all accrued and
unpaid interest thereon, has been so converted. Conversions hereunder shall have
the effect of lowering the outstanding principal amount of this Debenture in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain records showing the Principal Amount(s) converted and the date of such
conversion(s). The Company may deliver an objection to any Notice of Conversion
within one Business Day of delivery of such Notice of Conversion. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. The Holder, and any assignee
by acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted Principal Amount of this Debenture may be
less than the amount stated on the face hereof.

 

GDE

Initials

-5-

TWH

Initials

 



 

 

 

2.3        Delivery of Common Stock. The Company shall convert this Debenture
and issue the Common Stock Issued at Conversion in the manner provided below,
and all voting and other rights associated with the beneficial ownership of the
Common Stock Issued at Conversion shall vest with the Holder, effective as of
the Conversion Date at the time specified in the Conversion Notice, subject to
Section 2.1 above. As promptly as practicable after the receipt of the
Conversion Notice as aforesaid, but in any event not more than two (2) Business
Days after the Company’s receipt of such Conversion Notice unless the Company
elects the prepayment as set forth in Section 2.1(c), the Company shall (a)
issue the Common Stock Issued at Conversion in accordance with the provisions of
this Debenture and (b) unless a transfer of the Common Stock Issued at
Conversion is requested by DWAC in the Conversion Notice, cause to be mailed for
delivery by overnight courier (x) a certificate or certificate(s) representing
the number of shares of Common Stock to which the Holder is entitled by virtue
of such conversion, and (y) cash, as provided in Section 2.5, in respect of any
fraction of a share of Common Stock deliverable upon such conversion. Pursuant
to the terms of a Conversion Notice indicating a DWAC transfer, unless the
Company elects the prepayment as set forth in Section 2.1(c), the Company will
issue instructions to the transfer agent accompanied by an opinion of counsel
(if so required by Company’s transfer agent), and, except as otherwise provided
below, shall cause the transfer agent to transmit the certificates representing
the Common Stock Issued at Conversion to the Holder by crediting the account of
the Holder’s designated broker with the Depository Trust Corporation (“DTC”)
through its Deposit Withdrawal Agent Commission (“DWAC”) system within two (2)
business days after receipt by Company of the Notice of Conversion (the
“Delivery Date”). The Holder shall be treated for all purposes as the beneficial
holder of such shares of Common Stock Issued at Conversion, or, in the case that
Company delivers physical certificates as set forth above, the record holder of
such shares of Common Stock, unless the Holder provides Company written
instructions to the contrary. Notwithstanding the foregoing to the contrary,
Company or its transfer agent shall only be obligated to issue and deliver the
shares to the DTC on the Holder’s behalf via DWAC (or certificates free of
restrictive legends) if the registration statement providing for the resale of
the shares of Common Stock issuable upon the conversion of this Debenture is
effective.

 

2.4        Transfer Taxes. Conversion of this Debenture shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this
Debenture so converted and the Company shall not be required to issue or deliver
such certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

GDE

Initials

-6-

TWH

Initials

  

 

 



 

2.5        Fractional Shares. No fractional shares or scrip representing
fractional shares of Common Stock shall be delivered upon conversion of this
Debenture. Instead of any fractional share which otherwise would be delivered
upon conversion of this Debenture, the Company shall pay a cash adjustment in
respect of such fraction in an amount equal to the same fraction multiplied by
the Current Market Price on the Conversion Date. No cash payment of less than
$1.00 shall be required to be given unless specifically requested by the Holder.

 

2.6        Beneficial Ownership Limitation  Notwithstanding the foregoing, the
Holder may not convert this Debenture to the extent that such conversion would
cause the Holder to exceed the Beneficial Ownership Limitation as set forth in
Section 6.13. To the extent that Holder delivers a Conversion Notice which would
result in the issuance of shares of Common Stock in excess of the Beneficial
Ownership Limitation, such Conversion Notice shall be deemed to provide for
conversion of only that portion of the Debenture as can be issued without
exceeding the Beneficial Ownership Limitation.

 



2.7        Obligations Absolute. The Conversion Notice shall constitute a
contract between the Holder and the Company, whereby the Holder shall be deemed
to subscribe for the number of shares of Common Stock which it will be entitled
to receive upon such conversion, subject to the Company’s options set forth in
Section 2.1, and, in payment and satisfaction of such subscription, to surrender
this Debenture and to release the Company from all liability thereon (except if
and to the extent that any Principal Amount thereof remains unconverted).
Subject to the Company’s options set forth in Section 2.1, the Company’s
obligations to issue and deliver the Common Stock upon conversion in accordance
with the terms of this Debenture are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Common Stock
Issued at Conversion. Subject to the Company’s options set forth in Section 2.1,
if the Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 2.3 by the third Day after the Conversion Date,
and if after such Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the shares of Common Stock which the Holder was entitled
to receive upon the conversion, then the Company shall (A) pay in cash to the
Holder (in addition to any other remedies available to or elected by the Holder)
the amount by which (x) the Holder’s total purchase price (including any
brokerage commissions) for the Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that such Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of the
Holder, either reissue (if surrendered) this Debenture in a principal amount
equal to the principal amount of the attempted conversion or deliver to the
Holder the number of shares of Common Stock that would have been issued if the
Company had timely complied with its delivery requirements. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Debenture as required pursuant to the terms hereof.

 

GDE

Initials

-7-

TWH

Initials

 



 

 

   

ARTICLE 3
RECLASSIFICATION AND ADJUSTMENTS

 

3.1        Reclassification. Subject to the Company’s early termination rights
as set forth in Section 2.5 of the Securities Purchase Agreement, in the event
that (A) the Company effects any merger or consolidation of the Company with or
into another Person, (B) the Company effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each share of Common
Stock that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”).

 

(b)        For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. Subject to the Company’s early termination rights
as set forth in Section 2.5 of the Securities Purchase Agreement, if holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of this
Debenture following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new debenture
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such debenture into Alternate Consideration.

 

GDE

Initials

-8-

TWH

Initials

  

 

 



   

(c)        Subject to the Company’s early termination rights as set forth in
Section 2.5 of the Securities Purchase Agreement, in the event of a Fundamental
Transaction, the Holder of this Debenture shall have the right thereafter, at
its sole option, to (x) declare an Event of Default and require the Company to
prepay this Debenture as set forth in Section 5.1(i), (y) elect to receive the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and Alternate Consideration as
is receivable upon or as a result of such Fundamental Transaction by a holder of
the number of shares of Common Stock into which the outstanding portion of this
Debenture may be converted at the Conversion Price applicable immediately prior
to such Fundamental Transaction, or (z) require the Company, or such successor,
resulting or purchasing corporation, as the case may be, to, without benefit of
any additional consideration therefor, execute and deliver to the Holder a
debenture with substantial identical rights, privileges, powers, restrictions
and other terms as this Debenture in an amount equal to the amount outstanding
under this Debenture immediately prior to such Fundamental Transaction. The
foregoing provisions shall similarly apply to successive Fundamental
Transactions.

 

3.2        Adjustments to Floor Price.

 

(a)        Subdivision or Combination of Common Stock. If the Company, at any
time while this Debenture is outstanding, shall (A) pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock, (B) subdivide outstanding shares of Common Stock into a larger number of
shares, (C) combine (including by way of reverse stock split) outstanding shares
of Common Stock into a smaller number of shares, or (D) issue by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Floor Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b)        Issuance of Capital Shares. If the Company, at any time while this
Debenture is outstanding, issues or sells, any shares of Common Stock or rights,
warrants or options to subscribe for or purchase shares of Common Stock
(collectively, “Common Stock Equivalents”), excluding any Excluded Securities,
for a consideration per share less than the Floor Price, then immediately after
such sale or issuance the Floor Price then in effect shall be reduced to an
amount equal to 90% of the effective price at which the Common Stock was issued.
For purposes of determining the adjusted Floor Price under this Section, the
following shall be applicable:

 

(A)        Issuance of Equity Securities. If the Company in any manner grants or
sells any Common Stock Equivalents and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Common Stock
Equivalent is less than the Floor Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the granting or sale of such Common Stock Equivalent for such price
per share. For purposes of this Section, the “lowest price per share” for which
one share of Common Stock is issuable upon the exercise of any such Common Stock
Equivalent shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock (x) upon granting or sale of the Common Stock Equivalent, (y) upon
exercise of the Common Stock Equivalent and (z) upon conversion or exchange or
exercise of such Common Stock Equivalent. No further adjustment of the Floor
Price shall be made upon the actual issuance of such share of Common Stock upon
the exercise or conversion of the Common Stock Equivalent.

 

GDE

Initials

-9-

TWH

Initials

 



 

 



 

(B)        Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Common Stock Equivalent, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Common
Stock Equivalent, or the rate at which any Common Stock Equivalent is
convertible into or exchangeable or exercisable for Common Stock changes at any
time, the Floor Price in effect at the time of such change shall be adjusted to
the Floor Price which would have been in effect at such time had such Common
Stock Equivalent provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section, if the terms of
any Common Stock Equivalent that was outstanding as of the Closing Date are
changed in the manner described in the immediately preceding sentence, then such
Common Stock Equivalent and the Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change. No adjustment shall be made if such adjustment would result
in an increase of the Floor Price then in effect.

 

(C)        Calculation of Consideration Received. If any Common Stock Equivalent
is issued in connection with the issue or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Common Stock Equivalent by the parties
thereto, the Common Stock Equivalent will be deemed to have been issued for the
difference of (x) the aggregate fair market value of such Common Stock
Equivalent and other securities issued or sold in such integrated transaction,
less (y) the fair market value of the securities other than such Common Stock
Equivalent, issued or sold in such transaction and the other securities issued
or sold in such integrated transaction will be deemed to have been issued or
sold for the balance of the consideration received by the Company. If any Common
Stock or Common Stock Equivalents are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount raised by the Company; provided, however, that such gross
amount is not greater than 110% of the net amount received by the Company
therefor. If any Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of the consideration other
than cash received by the Company will be the fair value of such consideration.
The fair value of any consideration other than cash or securities will be
determined jointly by the Company and the Holder.

 

(D)        Record Date. If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (x) to receive a dividend or other
distribution payable in Common Stock, or Capital Shares or (y) to subscribe for
or purchase Common Stock, Capital Shares, then such record date will be deemed
to be the date of the issue or sale of the Common Stock deemed to have been
issued or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

GDE

Initials

-10-

TWH

Initials

 



 

 



 

(c)        Other Events. If any event occurs of the type contemplated by the
provisions of this Section 3.2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Floor Price so as
to protect the rights of the Holder under this Debenture; provided that no such
adjustment will increase the Floor Price as otherwise determined pursuant to
this Section 3.2.

 

3.3        Notice of Certain Events.

 

(a)        Adjustment to Floor Price. Whenever the Floor Price is adjusted
pursuant to any provision of Section 3.2, the Company shall promptly mail to the
Holder a notice setting forth the Floor Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.

 

(b)        Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.

 

GDE

Initials

-11-

TWH

Initials

 



 

 

   

(c)        If at any time that this Debenture is outstanding: (i) the VWAP is
below $0.03 (ii) the Company has not authorized or reserved the lesser of at
least 50 million shares of its Common Stock or enough shares of its Common Stock
to account for the conversion of this Debenture in full and the issuance of
shares of the Common Stock in accordance with its terms; or (iii) the Holder is
prohibited for any reason, including without limitation in connection with any
claim, suit, federal or state law, regulation, order, interpretation, statute,
or similar authority, from otherwise converting this Debenture, then the Holder
may elect in Holder’s sole and absolute discretion to convert any portion of the
outstanding Principal Amount and accrued and unpaid interest under this
Debenture into such number of shares of Common Stock of the Company equal to the
dollar amount of the Debenture being converted divided by the Conversion Price,
subject to the provisions of Section 2.1 (c).

 

ARTICLE 4

COVENANTS

 

4.1        Notice of Default. If any one or more events occur which constitute
or which, with notice, lapse of time, or both, would constitute an Event of
Default, the Company shall forthwith give notice to the Holder, specifying the
nature and status of the Event of Default or such other event(s), as the case
may be.

 

4.2        Payment of Obligations. So long as this Debenture shall be
outstanding, the Company shall pay, extend, or discharge at or before maturity,
all its respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings.

 

4.3        Compliance with Laws. So long as this Debenture shall be outstanding,
the Company shall comply with all applicable laws, ordinances, rules,
regulations and requirements of governmental authorities, except for such
noncompliance which would not have a material adverse effect on the business,
properties, condition (financial or otherwise) or results of operations of the
Company and the Subsidiaries.

 

4.4        Inspection of Property, Books and Records. So long as this Debenture
shall be outstanding, the Company shall keep proper books of record and account
in which full, true and correct entries shall be made of all material dealings
and transactions in relation to its business and activities and shall permit
representatives of the Holder at the Holder’s expense to visit and inspect any
of its respective properties, to examine and make abstracts from any of its
respective books and records, not reasonably deemed confidential by the Company,
and to discuss its respective affairs, finances and accounts with its respective
officers and independent public accountants, all at such reasonable times during
normal business hours and upon reasonable notice as shall be effected in a
manner so as not to interfere unreasonably with the Company’s normal business
operations.

 

4.5        Negative Covenants. As long as at least 25% of the Principal Amount
of this Debenture remains outstanding, without the Holder’s prior written
consent which consent shall not unreasonably be withheld or delayed, the Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

(a)         intentionally omitted;

 

GDE

Initials

-12-

TWH

Initials



 



 

 

 

(b)        amend its charter documents, including, without limitation, the
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

(c)        repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or Capital Shares;

 

(d)        pay cash dividends or distributions on any equity securities of the
Company;

 

(e)        enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

 

(f)        enter into any agreement with respect to any of the foregoing.

 

4.6        No Impairment.  Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of Holder
as set forth in this Agreement against impairment.

 

4.7        Right of First Refusal on Other Financing. In the event that the
Company offers any securities in a financing transaction (either debt, equity,
or a combination thereof) which is intended to close during a time at least 10%
of the Principal Amount of this Debenture remains outstanding, Holder shall be
entitled to a right of first refusal to enable it to match the terms of such
financing. The Company shall deliver to Holder, at least 20 days prior to the
proposed closing date of such transaction, written notice describing the
proposed transaction, including the terms and conditions thereof, and providing
Holder an option during the 20 day period following delivery of such notice to
provide the financing being offered in such transaction on the same terms as
contemplated by such transaction. Notwithstanding the foregoing, if the Company
seeks to consummate such financing on terms less favorable to the Company than
those terms that were provided to Holder, such financing shall be subject to
Holder’s right of first refusal set forth in this Section 4.7.

 



4.8        DWAC Eligibility.  The Company shall use commercially reasonable
efforts to obtain approval by the Depository Trust Corporation (DTC) to have its
Common Stock become eligible for DWAC/FAST transfer with its transfer agent.

 



ARTICLE 5
EVENTS OF DEFAULT; REMEDIES

 

5.1        Events of Default.  “Event of Default” wherever used herein means any
one of the following events:

 

GDE

Initials

-13-

TWH

Initials

 



 

 



 

(a)        the Company shall default in the payment of principal of or interest
on this Debenture as and when the same shall be due and payable;

 

(b)        a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated;

 

(c)        any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or false or misleading, in light of the
circumstances under which they were made, in any material respect as of the date
when made or deemed made;

 

(d)        the Company or any Subsidiary shall be subject to a Bankruptcy Event;

 

(e)        the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $150,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

(f)        it becomes unlawful for the Company to perform or comply with its
obligations under this Debenture in any respect;

 

(g)        the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days;

 

(h)        the Company shall fail to timely file all reports required to be
filed by it with the Commission pursuant to Section 13 or 15(d) of the Exchange
Act otherwise required by the Exchange Act;

 

(i)        intentionally omitted;

 

(j)        Company, within ten (10) days after written notice from Holder that
it cannot find a broker who will sell the Common Stock issued to Holder upon
conversion, has been unable to identify to Holder a broker who will sell the
Common Stock for Holder;

 

(k)        If the average Volume Weighted Average Price per share of the Common
Stock for any period of three (3) consecutive Trading Days during the term of
the Debenture is less than $0.01 per share (as adjusted for any stock splits,
stock dividends, combinations, subdivisions, recapitalizations or similar
reorganizations of capital); or

 

(l)        The total authorized shares of Common Stock of the Company less the
aggregate issued and outstanding shares of Common Stock of the Company
multiplied by the Conversion Price is greater than the unconverted Principal
Amount and any accrued interest outstanding under this Debenture multiplied by
four (4), or a shown in mathematical terms as:

 

GDE

Initials

-14-

TWH

Initials

 



 

 

  

(No. of Authorized - No. of Issued) x Conversion Price > (Unconverted Principal
Balance + Interest) X 4

 

5.2        Acceleration of Maturity; Rescission and Annulment. If an Event of
Default occurs and is continuing, then and in every such case the Holder may, in
Holder’s sole and absolute discretion, send a notice in writing to the Company,
and if the Event of Default has not been cured within fifteen (15) Business Days
following the delivery of such default notice to the Company by the Holder, the
Holder may rescind any outstanding Conversion Notice and declare that any or all
amounts owing or otherwise outstanding under this Debenture are immediately due
and payable and upon any such declaration this Debenture or such portion
thereof, as applicable, shall become immediately due and payable in cash in an
amount equal to one hundred ten percent (110%) of the sum of (i) the unconverted
Principal Amount thereof, plus (ii) all accrued and unpaid interest thereon to
the date of payment.

 

5.3        Late Payment Penalty. All overdue accrued and unpaid interest to be
paid hereunder shall entail a late fee at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted by applicable law which shall
accrue daily from the date such interest is due hereunder through and including
the date of payment in full.

 

5.4        Intentionally omitted.











 

5.5        Maximum Interest Rate. Notwithstanding anything herein to the
contrary, if at any time the applicable Interest Rate as provided for herein
shall exceed the maximum lawful rate which may be contracted for, charged, taken
or received by the Holder in accordance with any applicable law, the rate of
interest applicable to this Debenture shall automatically be deemed to be the
maximum lawful rate. To the greatest extent permitted under applicable law, the
Company hereby waives and agrees not to allege or claim that any provisions of
this Debenture could give rise to or result in any actual or potential violation
of any applicable usury laws.

 

5.6        Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Debenture will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Debenture, that the
Holder shall be entitled to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Debenture and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

GDE

Initials

-15-

TWH

Initials

 



 

 

   

5.7        No Penalty. Whenever pursuant to this Debenture the Company is
required to pay an amount in excess of the Principal Amount plus accrued and
unpaid interest, the Company and the Holder agree that the actual damages to the
Holder from the receipt of cash payment on this Debenture may be difficult to
determine and the amount to be so paid by the Company represents stipulated
damages and not a penalty and is intended to compensate the Holder in part for
loss of the opportunity to convert this Debenture and to earn a return from the
sale of shares of Common Stock acquired upon conversion of this Debenture at a
price in excess of that price paid for such shares pursuant to this Debenture.
The Company and the Holder hereby agree that such amount of stipulated damages
is not disproportionate to the possible loss to the Holder from the receipt of a
cash payment without the opportunity to convert this Debenture into shares of
Common Stock.

 

ARTICLE 6
MISCELLANEOUS

 

6.1        Surrender of Debentures. Upon conversion or payment in full on the
Maturity Date, the Holder shall either deliver this Debenture by hand to the
Company at its principal executive offices or surrender the same to the Company
at such address by nationally recognized overnight courier. Payment of the
Debenture on the Maturity Date, shall be made by the Company to the Holder
against receipt of this Debenture by wire transfer of immediately available
funds to such account(s) as the Holder shall specify by written notice to the
Company. If payment of such redemption price is not made in full by the
redemption date, or the amount due on maturity is not paid in full by the
Maturity Date, the Holder shall continue to have the right to convert this
Debenture for such unpaid amount as provided in Article 2 hereof or to declare
an Event of Default as provided in Article 5.

 

6.2        Effect of Bankruptcy Event. The Holder shall be entitled to exercise
its conversion privilege notwithstanding the occurrence of a Bankruptcy Event or
the commencement of any case under the Bankruptcy Code. The Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the conversion of this Debenture. To the extent that
the Company makes a payment or payments to the Holder or the Holder enforces or
exercises its rights under this Debenture, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.3        Withholding. To the extent required by applicable law, the Company
may withhold amounts for or on account of any taxes imposed or levied by or on
behalf of any taxing authority in the United States having jurisdiction over the
Company from any payments made pursuant to this Debenture.

 

6.4        No Rights as Shareholder. This Debenture does not entitle Holder to
any voting rights or any other rights as a shareholder of the Company prior to
the conversion of the Debenture into shares of Common Stock as provided herein.

 

6.5        Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

GDE

Initials

-16-

TWH

Initials

 



 

 



 

6.6        Entire Agreement. This Agreement, the Securities Purchase Agreement
and the other Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

6.7        Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.8        Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.9        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective if delivered in the manner and to the address as
specified in the Securities Purchase Agreement.

 

6.10      Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the
California Courts (as defined in the Securities Purchase Agreement). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
California Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Action, any claim that it is not personally subject to the jurisdiction of any
such California Court, or that such Action has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Action by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence an Action to enforce any
provisions of a Transaction Document, then the prevailing party in such Action
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.

 

GDE

Initials

-17-

TWH

Initials

 



 

 

   

6.11        Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or electronic mail in portable document
format or other means intended to preserve the original graphic content of a
signature, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.12        Payment Set Aside. To the extent that the Company makes a payment or
payments to the Holder pursuant to any Transaction Document or the Holder
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.13        Beneficial Ownership Limitation. The number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock being converted under this Agreement with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are still subject to conversion under this
Agreement or the purchase, exercise or conversion of the unpurchased,
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Common Stock Equivalents). Except as
set forth in the preceding sentence, for purposes of this Section 6.13,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. Upon the
written or oral request of a Holder, the Company shall within two Business Days
confirm orally and/or in writing to the Holder the number of shares of Common
Stock then outstanding. The “Beneficial Ownership Limitation” shall be 4.99% of
the number of shares of the Common Stock outstanding. The Holder, upon not less
than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation, provided that the Beneficial Ownership
Limitation in no event exceeds 9.99% of the number of shares of the Common Stock
outstanding.







 

IN WITNESS WHEREOF, the Company has caused this Debenture to be signed by its
duly authorized officer on the date of this Debenture.

 

GDE

Initials

-18-

TWH

Initials

  

 

 



  

World Surveillance Group Inc., a Delaware

corporation

      By:  /s/ Glenn D. Estrella         Name:  Glenn D. Estrella         Title:
President & CEO  

 



GDE

Initials

-19-

TWH

Initials



 



 

 

 

EXHIBIT A
CONVERSION NOTICE

 

TO:       Attn: _______________

World Surveillance Group Inc., a Delaware corporation

 

The undersigned owner of the Convertible Debenture due January __, 2015 (the
“Debenture”) issued by World Surveillance Group Inc., a Delaware corporation
(the “Company”) hereby irrevocably exercises its option to convert a portion of
the Debenture in accordance with its terms, as follows:

 

Conversion Date:  [●] Conversion Time:  [●] Principal Amount converted:  [●]
Accrued Interest converted:$ [●] Total amount converted$  [●] Conversion Price$ 
[●] Shares of Common Stock to be issued:  [●]

 

The undersigned hereby instructs the Company to (i) deliver a stock certificate
representing the Common Stock Issued at Conversion, a new Debenture representing
the new Principal Amount outstanding, and a check in payment of any fractional
shares to the following address:

 

La Jolla Cove Investors, Inc.

1793 Union Street

San Francisco, California 94123

 

or (ii) to DWAC the Common Stock Issued at Conversion to the following account
information:       [La Jolla to cross out the option not elected]              
Name:            Title:    

 



A-1

 

 

Appendix A

 

Cash True-Up Payment example:

 

1)   Market Price: $0.0625

2)   Conversion Price = $0.05 (20% discount)

3)   Debenture Conversion Amount = $10,000

 

Value of Common Stock Delivered Pursuant to Conversion Price:

 

$10,000/($0.05/10) + ($10,000/$0.05) = 2,200,000 shares * $0.0625 = $137,500

 

Value of Common Stock Delivered Pursuant to Cash True-Up Payment:

 

$10,000/($0.075/10) + ($10,000/$0.075) = 1,466,667 shares * $0.0625 = $91,667

 

Cash True-Up Payment:

 

$137,500 - $91,667 = $45,833 Cash

 

Total Value Received:

 

1,466,667 shares of Common Stock + $45,833 Cash

  

A-2



 